DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 2-21 are presented for examination.

Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
eTerminal Disclaimer

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,891,349. Although the conflicting claims are not identical, they are not patentably distinct from each other because at least one claim of the instant application is being taught by the claims of the U.S. Patent No. 10,891,349.

Application 17/113,928
Patent No. 10,891,349
2. A method implemented by one or more data processing apparatus, the method comprising:
1. A method implemented by one or more data processing apparatus, the method comprising:

receiving resource locator data generated by a script embedded in a resource, the resource locator data specifying a resource that was visited by a user device identified by a device identifier; 
identifying a content feed associated with a publisher of the resource; identifying one or more regular expressions that control distribution of content items identified in the content feed, each regular expression specifying a set of matching character strings that control eligibility of content items to be provided to user devices that submitted resource locator data matching one of the one or more regular expressions; 
identifying a content feed associated with a publisher of the resource, the content feed including one or more regular expressions, each regular expression specifying a set of matching character strings and having a corresponding set of content items that are eligible to be provided to user devices that submitted resource locator data matching one of the one or more regular expressions; 
identifying, from the identified one or more regular expressions, a first matching regular expression that matches the resource locator data generated by the code;
identifying, from the regular expressions included in the content feed, a first matching regular expression that matches the resource locator data generated by the script;
selecting a content item that is eligible for distribution based on the identification of the first matching regular expression; and
selecting a content item from the set of content items that corresponds to the first matching regular expression; and
providing data that causes presentation of the selected content item to the user device. 

providing data that causes presentation of the selected content item to the user device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu whose telephone number is 571-272-3884.  The examiner can normally be reached from 8:00am – 4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                                                                            
  
/Le H Luu/
Primary Examiner, Art Unit 2448